                 Case 1:15-cr-00866-WHP Document 68
                                                 69 Filed 01/12/21
                                                          01/13/21 Page 1 of 1




                                            LAW OFFICE OF
                                        STEPHANIE M. CARVLIN, ESQ.
                                            140 Broadway, Suite 4610
                                           New York, New York 10005


           STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                                       FAX: 212-858-7750
                                                                       E-MAIL: CARVLIN@HOTMAIL.COM
           
           
                                                          
           
           Honorable William H. Pauley
           United States District Court
           Southern District of New York
           500 Pearl Street
           New York, NY 10017

                  Re:     United States v. Roger Thomas Clark
                          15-cr-866 (WHP)

           Dear Judge Pauley:

                  I write to request that the Court set a sentencing date for Roger Clark no
           earlier than the last week of February 2021. Mr. Clark’s unit is no longer on
           quarantine. However, Mr. Clark was moved to a different unit (not for disciplinary
           reasons), and his legal documents did not follow him. Prior to his move, he had
           spent a significant amount of time working on a letter to the Court and other
           materials related to his sentencing. Mr. Clark will have to duplicate this effort and
           review it with me. The MDC has on and off complete lockdown for weeks. While
           inmates (on most units) are now allowed out for a brief period each day, it is
           impossible to predict with certainty when Mr. Clark will have access to his
           discovery and research materials. These and other limitations imposed by the
           pandemic make it difficult for Mr. Clark to work efficiently at this time. For these
           reasons, I request a sentencing date several weeks hence.

                  I have consulted with the government, and the government has no
           objection to this request.

                                                              Respectfully submitted,
Application granted. Sentencing adjourned to
February 23, 2021 at 9:00 a.m. Defense counsel to
provide status report to the Court by February 12, 2021       ____________/s/__________
if additional time is necessary.                              Stephanie Carvlin




                January 13, 2021
